department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ang contact person l s07 employer_identification_number identification_number telephone number t--by dear sir or madam this is in response to a letter dated date which requested certain rulings with respect to a proposed transfer of all of the assets of b to c b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 c a charitable_trust is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 d is the sole director of b and its substantial contributors are d and e c’s initial trustees and substantial contributors are d and e b has always had as its primary charitable purpose the distribution of gifts and grants to other organizations that are exempt under sec_501 to be used in furtherance of programs for the control and study of the growth in human populations according to the trust agreement that created c c will make grants to charitable organizations that support work being done abroad and in the united_states in connection with promoting reproductive rights and providing abortion and modern methods of family planning c will also support certain non- governmental organizations that give women access to the education and means to limit their family size to the number of children they can financially and emotionally sustain since its inception b has had specific goals and patterns of giving that carry out the charitable goals of d and e d and e want to insure that their charitable goals and patterns of giving continue beyond their lifetimes they are specifically concerned that future board members could easily change b’s existing charitable purposes by amending its bylaws or articles of incorporation therefore b’s board_of directors has created c b proposes to transfer all of the assets it currently owns to c at least one day after the transfer b will notify the service of its intent to terminate its private_foundation_status within the meaning of sec_507 thereafter b will dissolve b has never notified the service in the past that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations the internal_revenue_service in revrul_2002_28 2002_20_irb_941 copy attached has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code the rev_rul presents three situations in which a private_foundation transfers all of its assets to one or more other private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust’s charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form ail of the trust’s assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation in the rev_rul the service has ruled that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice and does not terminate it is not subject_to termination_tax under sec_507 if the private_foundation provides notice and terminates then it is subject_to the tax however if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the rev_rul gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private_foundation that has disposed of all its assets and terminates its private_foundation_status must file a form pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return a private_foundation that has disposed of all its assets and does not terminate its private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return but does not need to file returns in the following tax years if it has no assets and does not engage in any activities activities in later years it must resume filing form_990-pf for those years if the private_foundation receives additional assets or resumes our evaluation of the facts and circumstances in your ruling_request indicates that the transfer of b’s assets to c would be similar to the facts and circumstances described in situation two of the rev_rul under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code accordingly based on the information furnished and the code and regulations as interpreted in revrul_2002_28 we rule as follows the proposed transfer will constitute a transfer described in sec_507 of the code and as such will not result in a termination of b’s private_foundation_status under sec_507 and will not cause the imposition of the termination_tax described in sec_507 the proposed transfer will not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter the proposed transfer will not adversely affect the tax-exempt status of either b or c under sec_501 of the code the proposed transfer will not result in any liability for tax under sec_4940 of the code the proposed transfer will not constitute an act of self-dealing under sec_4941 of the code and will not subject b or c to tax under sec_4941 of the code b will not be required to meet the qualifying_distribution requirements under sec_4942 of the code for the taxable_year of the proposed transfer provided that c’s distributable_amount for the year of the proposed transfer if any is increased by b’s distributable _ amount for the year of the proposed transfer if any and any excess qualifying_distribution carryover of b under sec_4942 if any will be carried over to c and may be used by c to meet its distribution_requirements under sec_4942 the proposed transfer will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the proposed transfer will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and b will not be required to exercise expenditure_responsibility with respect to the assets transferred to c the legal accounting and other expenses_incurred by b and c in connection with this ruling_request and effectuating the proposed transfer will be considered qualifying distributions under sec_4942 of the code and will not constitute taxable_expenditures pursuant to sec_4945 if after the transfer of all of its assets to c b properly notifies the service of its intent to terminate its private_foundation_status such notice will be effective to terminate the private_foundation_status of b terminates its private_foundation_status is zero then b will not be liable for any termination_tax under sec_507 of the code if the value of b’s net assets at the time it gives notice and _ we are informing the -te ge office of this action please keep a copy of this ruling in your organization's permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
